Kavanagh, J.
*1046After selling illegal drugs to undercover officers on August 10, 2005 and August 19, 2005, defendant was charged with three counts of criminal possession of a controlled substance in the third degree and five counts of criminal sale of a controlled substance in the third degree. Following a jury trial, defendant was found guilty of two counts of criminal sale of a controlled substance in the third degree and two counts of criminal possession of a controlled substance in the third degree and was subsequently sentenced, as a second felony offender, to an aggregate term of 10 years in prison, plus postrelease supervision. County Court thereafter denied his motion pursuant to CPL 440.10 and 440.20 to vacate his conviction, as well as his subsequent motion to renew based upon newly discovered evidence. Defendant now appeals from his judgment of conviction and, by permission, from the denial of both his CPL article 440 motion and motion to renew.
Defendant argues that he was denied the effective assistance of counsel, that the People committed Rosario and Brady violations, that he was denied the right to a public trial and that he was improperly sentenced as a second felony offender. We find that there are unanswered questions regarding whether the People failed to disclose Rosario material—specifically evidence regarding conversations between undercover officers who testified at trial and defendant during a prior drug transaction between defendant and the officers that was alleged to have occurred on July 27, 2005, two weeks before the sales that were the subject of the indictment—and that, until there has been such disclosure and defendant has had an Opportunity to establish that these materials should have been made available to him at trial, we cannot pass on the merits of the issues raised in this appeal.
The facts are not complicated or in dispute. As the result of information received from a confidential informant, defendant became a target of a drug investigation being conducted by the Special Investigations Unit of the Ithaca Police Department, as well as the State Police Community Narcotics Enforcement Team. A police officer working in an undercover capacity was introduced to defendant by the informant on the afternoon of July 27, 2005 and, at that time, purchased from him a fentanyl transdermal patch and 11 pills containing oxycodone for $140. The officer also discussed making other buys from defendant and made arrangements by which she would contact him in the *1047future.1 At the time, the undercover officer was wearing a transmitter that recorded her conversation with defendant and her activities were being monitored by other police officers surveilling the transaction. Two weeks later, the undercover officer again contacted defendant and, on August 10, 2005, while wearing a transmitter, purchased a quantity of cocaine from him. Nine days later, on August 19, 2005 the undercover officer again contacted defendant and, on this occasion, purchased from him cocaine, oxycodone and fentanyl. Of note, in their first contact on July 27, defendant told the undercover officer that he would next have a supply of fentanyl on the 19th of the month, or the date that this transaction took place. Shortly thereafter, a sealed indictment was returned charging defendant with the narcotics sales that occurred on August 10 and 19, but did not contain any charges against defendant as to the first sale that had occurred on July 27.
Prior to trial, defendant made a timely demand for, among other things, all Rosario material and, in that regard, was provided with statements and recordings made by the People’s trial witnesses in connection with the drug transactions charged in the indictment. However, he was not provided with any material regarding the July 27, 2005 transaction, even though the undercover officer who made that buy and a police officer who surveilled that transaction testified at his trial. When defendant subsequently uncovered information regarding this sale and its relation to the charges contained in the indictment, he moved to set aside his conviction pursuant to CPL 440.10 on the ground, among other things, that Rosario material had not been provided to him as to some of the witnesses who testified at trial. The People take the position that, because this sale was not charged in the indictment and no evidence of this encounter was introduced at trial, they were—and continue to be—under no obligation to disclose any of this material. County Court, while appearing to accept this argument, denied defendant’s motion to vacate his judgment of conviction on the ground that he had already been provided with the “duplicative equivalent” of these materials and any disclosure was not required.2 The court arrived at this conclusion and rendered its decision on de*1048fendant’s motion without a hearing or without conducting a review of the materials in question.
In any criminal prosecution, the People are required to “make available to the defendant . . . [a]ny written or recorded statement . . . made by a person whom the prosecutor intends to call as a witness at trial, and which relates to the subject matter of the witness’s testimony” (CPL 240.45 [1] [a]; see People v Rosario, 9 NY2d 286, 290-291 [1961], cert denied 368 US 866 [1961]; People v Hall, 268 AD2d 682, 683-684 [2000], Ivs denied 94 NY2d 920 [2000], 95 NY2d 797 [2000]). The People argue, and the dissent apparently agrees, that any statements made by the undercover officer regarding the buy of July 27, 2005 and, in particular, the recording of her conversation with defendant, are not Rosario material because this illegal sale of narcotics was not charged in the indictment, nor was any testimony regarding this transaction introduced into evidence at trial.3
The obligation imposed by Rosario is not so limited or so strictly defined. In that regard, we refer to People v Baghai-Kermani (84 NY2d 525 [1994]) where, under strikingly similar circumstances, tape recordings compiled during a criminal investigation were deemed to constitute Rosario material and convictions were reversed due to the People’s failure to disclose them when the witness who made them testified at trial {id. at 530-531). In that case, undercover police officers purchased prescriptions for controlled substances from the defendant at his medical office and testified to the details of each transaction at trial {id. at 528-529). After the defendant was convicted of 10 separate counts in regard to the illegal sale of these prescriptions, it was learned that one of the investigators had made tape recordings that bore on his relationship with the defendant and had not been disclosed at trial {id. at 529). One of the tape recordings was made when the investigator went to the defendant’s office to buy a prescription, but was turned away without seeing the defendant because the office had run out of prescription forms {id. at 529-530). The investigator did not testify to this trip to the defendant’s office, and nothing contained in the *1049indictment made reference to it (id. at 530). Despite these facts, the tape recording was deemed to be Rosario material and the convictions of the defendant based on this investigator’s testimony were reversed because this tape recording—and another—had not been disclosed to the defendant at trial even though both “included statements by a trial witness about his criminal transactions with [the] defendant” (id.\ see People v Brome, 278 AD2d 745, 747-748 [2000]; People v Palma, 224 AD2d 363, 365 [1996], Iv denied 88 NY2d 883 [1996]).4
Here, the connection between the undisclosed tape recording and the issues raised at trial is even more compelling. For example, we now know that the July 27, 2005 sale was the first direct contact that any police officer had with defendant during this investigation and that, during this encounter, future sales of illegal drugs were discussed. It involved the same principals discussing the same illegal subject matter and occurred only a short time before the crimes charged in the indictment were committed. In addition, this transaction served to define the parameters of the undercover officer’s future relationship with defendant and undoubtedly facilitated the sales of illegal drugs of which defendant now stands convicted. Given these facts— none of which are in dispute—the importance of this first transaction and its relevance to the entire investigation of defendant can hardly be overstated. For that reason, the tape recording and any other materials that document the undercover officer’s conversation with defendant should be fully disclosed and a more thorough inquiry of their contents should be conducted before any decision is made as to whether it was reversible error not to turn them over to defendant when these witnesses testified at trial. To simply reply upon an affidavit of a police officer, who did not participate in this transaction and had no contact with defendant prior to his arrest, for the proposition that these materials had no relevance to this proceeding in the face of uncontroverted proof to the contrary does not accord this defendant with any fair measure of due process (see People v Brome, 278 AD2d at 748; see generally People v Williams, 50 AD3d 1177 [2008]).
It may not have been in defendant’s interest, given the illegal activity involved, to have any of these materials disclosed at his trial, and it is questionable whether he will be able to establish that, if there had been timely disclosure of these materials, a *1050“reasonable possibility” exists that there would have been a different verdict (CPL 240.75; see People v Jackson, 78 NY2d 638, 649 [1991]; People v Williams, 50 AD3d at 1179; People v Tucker, 40 AD3d 1213, 1216 [2007], lv denied 9 NY3d 882 [2007]). However, no claim has been made that there are any public safety concerns that will be compromised by the disclosure of these materials,5 and there is no legitimate reason not to allow defendant to review these materials and provide him with a meaningful opportunity to show that, if he had them at trial, there is reason to believe that there would have been a different result. For that reason, we remit the matter to County Court for a hearing—after the People have disclosed to the court and defendant all documents or recordings relating to the July 27, 2005 incident that were produced by, or contain statements made by, any police witness who testified at trial—for a determination whether the previously undisclosed material constituted Rosario material and, if it did and that material had been disclosed, there was a reasonable possibility of a different verdict.
Malone Jr. and McCarthy, JJ., concur.

. All of this information was uncovered by defendant after trial through a Freedom of Information Law request that he had filed with the Ithaca Police Department.


. In fact, all that had been provided by the People to defendant at trial regarding the July 27, 2005 transaction was a brief note in a police report that the undercover officer “had already purchased narcotics from [defendant] in the recent past.” The affidavit referred to by the dissent describing this transaction in more detail was not provided until defendant had filed his request *1048under the Freedom of Information Law with the Ithaca Police Department and was not available to the defense at the time the undercover officer testified at trial.


. Testimony that indirectly referred to this transaction was introduced by the People at trial. The undercover officer testified that the August 10, 2005 sale was arranged as the result of a phone call she made to defendant. Not only had the undercover officer obtained defendant’s phone number during this first transaction, but she testified at trial that she recognized defendant’s voice as the result of a “prior situation.” The only prior contact the undercover officer ever had with defendant occurred during the first buy on July 27, 2005.


. A second tape recording was made during an investigation of another doctor by this investigator and was found to be Rosario material because it contained statements by the investigator about the defendant and his medical office.


. Our decision should not be read as requiring the disclosure of any document that would in some way endanger any person or the public and, in such a case, the People retain the right to seek a protective order prohibiting the disclosure of that material (see CPL 240.50 [1]).